Citation Nr: 1401960	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-11 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for positional vertigo, to include as secondary to bilateral sensorineural hearing loss and tinnitus.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for bilateral sensorineural hearing loss prior to May 9, 2007.

4.  Entitlement to an increased disability rating for bilateral sensorineural hearing loss, rated as 10 percent disabling from May 9, 2007.

5.  Entitlement to an increased disability rating for bilateral tinnitus, rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified during a hearing held before a Decision Review Officer (DRO) in May 2007.  A transcript of this testimony is associated with the claims file. 

The above noted March 2006 rating decision continued the Veteran's prior noncompensable rating for his service connected bilateral hearing loss.  Thereafter, a subsequent March 2008 rating decision increased the rating to 10 percent, effective November 5, 2007.  A January 11, 2010 rating decision made the 10 percent rating effective from May 9, 2007.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board also observes that the Veteran has separately asserted claims for an earlier effective date for the service connection of his PTSD and bilateral hearing loss.  The claims file does not indicate the Veteran has perfected an appeal with respect to these claims as required pursuant to 38 C.F.R. § 20.302 and, therefore, the issues are not on appeal. 

In addition, the Board notes that during the May 2007 RO hearing the Veteran indicated that he last had "substantial gainful" employment in approximately 2006, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was separately adjudicated in a November 2009 rating decision, and the claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103 .  Therefore, the issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

In June 2011, the Board issued a decision granting a higher 70 percent disability rating for PTSD, remanding the issue of entitlement to service connection for positional vertigo, and denying the Veteran's claims for higher disability ratings for hearing loss and tinnitus.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's June 2011 decision and remanded the matter for action consistent with the Court's decision.  In that posture, this matter now returns to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Court issued a Memorandum Decision in which it determined that the Board failed to discharge its duty to assist by failing to obtain treatment records for reported treatment received by the Veteran at The Vet Center facility in Dearborn, Michigan.  On that basis, the Court set aside the Board's June 2011 decision and remanded this matter to the Board for action consistent with the Court's decision.  Citing Mahl v. Principi, 15 Vet. App. 37, 38 (2001) for the proposition that the Court need not analyze all claimed errors that would result in a remedy no broader than a remand, the Court declined to address other arguments raised by the Veteran with respect to the other issues addressed in the Board's previous decision.  In view of the foregoing, VA should undertake efforts to obtain the records for the Veteran's treatment at The Vet Center in Dearborn, Michigan.  38 C.F.R. § 3.159(c)(2).

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other  private or VA treatment providers who have rendered treatment for his PTSD, hearing loss, tinnitus, and positional vertigo since October 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for positional vertigo and for higher disability ratings for PTSD, bilateral sensorineural hearing loss, and tinnitus.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain records for his reported medical treatment at The Vet Center in Dearborn, Michigan.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his PTSD, bilateral sensorineural hearing loss, tinnitus, and vertigo.

2.  Make efforts to obtain records for the Veteran's treatment at The Vet Center in Dearborn, Michigan as well as records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any other development actions deemed necessary.

4.  After completion of the above development, the claims for service connection for positional vertigo and for higher disability ratings for PTSD, bilateral sensorineural hearing loss, and tinnitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


